BRF S.A. A Publicly Held Company CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 ANNOUNCEMENT TO THE MARKET BRF S.A. (“Company”) (BOVESPA: BRFS3; NYSE: BRFS), following the Announcements to the Market on June 30 th and July 25 th , 2016, in which the Company disclosed that it is considering potential strategic alternatives for Sadia Halal , hereby informs the market that on the date hereof it has formally engaged investment banks in relation to potential investment by third parties in Sadia Halal. The Company will inform the market on any material developments in relation to the content herein. São Paulo, November 8 th , 2016. José Alexandre Carneiro Borges Chief Financial and Investor Relations Officer
